Citation Nr: 0209610	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  99-19 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a kidney disorder, 
to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a stomach disorder, 
to include as secondary to herbicide exposure.

4.  Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for a bilateral 
shoulder disorder, to include as secondary to herbicide 
exposure.

6.  Entitlement to service connection for a spastic colon, to 
include as secondary to herbicide exposure.

7.  Entitlement to service connection for a bilateral eye 
disorder, to include as secondary to herbicide exposure.

8.  Entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure.

9.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to herbicide exposure.

10.  Whether new and material evidence has been submitted to 
reopen a claim for a respiratory disorder, to include as 
secondary to herbicide exposure.

11. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
nerve disorder, to include as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran had active service from February 1966 to December 
1967, including service in Vietnam from September 1966 to 
November 1967.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a December 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied the 
benefits sought on appeal.  

The veteran's claims for service connection for a back 
disorder, loss of balance, migraine headaches and loss of 
teeth, to include as secondary to herbicide exposure, will be 
addressed in a separate decision after the Board has 
undertaken all necessary development.  A decision on the 
merits of the new and material evidence claim for service 
connection for a nerve disorder, to include as secondary to 
herbicide exposure, will also be rendered after additional 
development.


FINDINGS OF FACT

1.  With respect to the issues ultimately decided herein, in 
accordance with the Veterans Claims Assistance Act of 2000, 
all relevant evidence necessary for an equitable resolution 
of the claims has been obtained by the RO, and the veteran 
has been notified of the evidence necessary to substantiate 
these claims.

2.  Competent medical evidence shows that the veteran does 
not currently suffer from post-traumatic stress disorder.

3.  Competent medical evidence shows that the veteran does 
not currently have a kidney disorder, stomach disorder, 
bilateral ankle disorder, bilateral shoulder disorder, 
spastic colon, bilateral eye disorder, hypertension or 
bilateral knee disorder.

4.  A November 1996 rating decision denied claims for service 
connection for respiratory and nerve disorders, including as 
secondary to herbicide exposure.
5.  The evidence associated with the claims file subsequent 
to the November 1996 rating decision is not cumulative or 
redundant of evidence previously of record, and bears 
substantially upon the specific matter under consideration, 
such that it must be considered in order to fairly decide the 
merits of the veteran's claims for respiratory and nerve 
disorders.  

6.  Competent medical evidence does not relate the veteran's 
current respiratory disorder, including pulmonary emphysema, 
to service.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or as 
the result of active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.304 
(2002).  

2.  A kidney disorder, a stomach disorder, a bilateral ankle 
disorder, a bilateral shoulder disorder, a spastic colon, a 
bilateral eye disorder, hypertension and a bilateral knee 
disorder were not incurred in or as the result of, active 
service, including as secondary to herbicide exposure.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2002). 

3.  The November 1996 rating decision that denied service 
connection for respiratory and nerve disorders is final.  
38 U.S.C.A. § 7105(c) (West 1991).  

4.  The evidence associated with the claims file subsequent 
to the November 1996 rating decision is new and material, and 
the requirements to reopen the claims for entitlement to 
service connection for respiratory and nerve disorders have 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(a), 5108 (West 
1991 & Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159); 38 C.F.R. § 3.156(a) (2002).  

5.  The veteran's respiratory disorder, to include pulmonary 
emphysema, was not incurred in service, including as 
secondary to herbicide exposure. 38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2002). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Post-Traumatic Stress Disorder 
(PTSD)

The veteran claims that he suffers from PTSD as a result of 
his service in Vietnam.  
Service connection will be granted if it is shown that a 
veteran has a disability resulting from injury or disease 
incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2002); see also Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  Certain 
disabilities are presumed as incurred in service if 
manifested to a compensable degree within one year of 
discharge.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  In-service injury 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no evidence of chronicity 
during service or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all of the evidence establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

The Board initially observes that the service medical records 
are negative for symptoms, complaints, treatment or diagnosis 
related to PTSD.  Further, the veteran underwent a VA 
examination in September 2001, whereby the examiner found 
that although the veteran may have some symptoms of PTSD, he 
does not meet the criteria for a full diagnosis.  The Board 
also notes that there is no other competent medical evidence 
in the record asserting a current PTSD diagnosis.  The Board 
recognizes that the examiner had an opportunity to review the 
claims file in its entirety, as well as to conduct 
psychiatric testing as part of this evaluation.  The examiner 
ultimately opined that the veteran most likely suffers from a 
personality disorder that manifested itself prior to service, 
a condition that, on its own, VA law does not recognize as a 
disability for which compensation is provided.  See 38 C.F.R. 
§4.127 (2002).  Therefore, especially in the absence of a 
current PTSD diagnosis, the Board finds that this claim must 
be denied. 

II.  Service Connection for Other Disorders, Including as 
Secondary to Herbicide Exposure

The veteran asserts that while in Vietnam, he was exposed to 
an herbicide known as Agent Orange, and that this exposure is 
the cause of several current conditions including a kidney 
disorder, stomach disorder, bilateral ankle disorder, 
bilateral shoulder disorder, spastic colon, bilateral eye 
disorder, hypertension and a bilateral knee disorder.  The 
veteran relates, as noted in an October 2001 VA general 
medical examination report, that his health began 
deteriorating approximately 20 years ago, and that his health 
problems are the result of Agent Orange exposure in Vietnam, 
the only chemical that he believes he has been exposed to 
during his lifetime.  He indicated that while in Vietnam, he 
was in woods that had been exfoliated with Agent Orange, and 
that he observed the foliage on the ground.  He told the VA 
examiner that he was not sprayed on directly and did not eat 
the herbicide in his food, but was unsure as to whether the 
chemical was in the water supply there.  The Board 
acknowledges that the veteran's Vietnam service is documented 
in the claims file.

The Board observes that these eight disorders are not 
included in the list of diseases subject to presumptive 
service connection as associated with exposure to certain 
herbicide agents.  See 38 U.S.C.A. § 1116(a) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.309(e) (2002).  The Secretary of 
VA states that there is no positive association between 
herbicide exposure and any condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 64 Fed. Reg. 59232-
59243 (November 2, 1999).  When a veteran is not entitled to 
a regulatory presumption of service connection for a 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established 
directly.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994).  If there is proof of actual direct causation on 
the record showing that herbicide exposure during service 
caused a current disorder, then the claim may still be 
granted.  See 38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303(d) (2002).   

Alternatively, the Board notes that if a claim cannot be 
established under either of these methods in relation to 
herbicide exposure, then it must still be evaluated under 
normal VA service connection standards (as previously 
discussed in the Board's analysis of the veteran's PTSD claim 
herein).  The Board initially notes that, with the exception 
of a need for glasses, nothing was shown in the service 
medical records regarding complaints, symptoms, treatment or 
diagnosis for any of the other seven claimed disabilities.  
Further, there is no competent medical evidence of current 
disability on record for any of the claims except visual 
impairment, and so none of the three available methods for 
establishing the veteran's entitlement to service connection 
may be used to grant any of those claims.  

The veteran states that the eight disorders noted here have 
been present for many years since service and still remain, 
but the October 2001 VA general medical examination report 
indicated no findings of current disability for the kidney, 
stomach, ankles, shoulders, colon and knees, and no findings 
of current hypertension.  The Board recognizes that the 
examiner found that the veteran currently has some visual 
impairment, but that his corrected vision (with glasses) is 
20/20; as such, his current eye condition is not recognized 
as a compensable disability under VA law.  See 38 C.F.R. 
§§ 4.75, 4.84a (2002).  The Board also notes that there is no 
competent medical evidence of record to contradict the 
October 2001 VA examination findings, and that the VA 
examination included extensive diagnostic testing for each of 
these claimed disorders.  Accordingly, the Board holds that 
the preponderance of the evidence is against all eight claims 
for service connection under any applicable methodology, and 
so the benefit of the doubt rule does not apply and the 
claims must fail.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

III.  New and Material Evidence Claims

The Board notes that two more of the veteran's claims for 
service connection, for respiratory and nerve disorders, to 
include as secondary to herbicide exposure, were previously 
adjudicated by the RO and denied in a November 1996 rating 
decision.  The evidence under consideration at the time 
consisted of the service medical records and statements by 
the veteran.  As the veteran did not timely appeal the RO's 
decision, it became final.  See 38 U.S.C.A. § 7105(c) (West 
1991). 

In March 1998, the veteran requested that these two claims be 
reopened.  In a December 1998 rating decision, the RO 
declined to reopen the claims, stating in part that the 
veteran had not submitted any competent medical evidence of 
current disability.  The veteran received notice of the 
decision and timely appealed it.

Following the December 1998 rating decision, additional 
evidence was associated with the claims file, namely a June 
1999 statement from the veteran's current treating physician, 
H.J.S., M.D., and also VA treatment and recent examination 
records.  In the June 1999 statement, Dr. S. indicated that 
he currently treated the veteran for severe chronic 
obstructive pulmonary disease (COPD), severe ataxia and 
bilateral peripheral neuropathy. 

On its own determination, the Board finds that additional 
evidence submitted by the veteran in support of his claim, 
specifically the June 1999 statement from a current treating 
physician, is both new and material.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The information 
contained in the statement from Dr. S. documents his current 
treatment of the veteran for respiratory and nerve disorders.  
The Board notes that this type of evidence was not available 
at the time of prior decisions in this matter.  The Board 
therefore considers the statement to be new evidence.  The 
Board is also of the opinion that this information is 
material to the case.  At the time of the December 1998 
rating decision, there was no competent evidence in the 
record of current respiratory and nerve disorders.  This 
statement, however, provides such support for both claims.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); Smith v. West, 12 Vet. App. 
312, 314 (1999); Justus v. Principi, 3 Vet. App. 510 (1992).  
The Board therefore holds that the June 1999 statement is so 
significant that it must be considered in order to fairly 
decide the merits of these claims, and as such, the claims 
must be reopened for full review.  See 38 C.F.R. § 3.156(a).  

Regarding the respiratory claim on its merits, the Board 
finds that this claim cannot be service-connected under any 
of the three available methods.  The Board finds credible the 
veteran's assertion that he was exposed to Agent Orange 
during service.  The service medical records show only two 
isolated complaints related to dyspnea on exertion, but the 
discharge examination reported normal findings for the 
respiratory and nervous systems, so the Board considers those 
complaints as acute episodes that resolved prior to 
discharge.  The Board notes that the veteran's private 
physician, Dr. S., has diagnosed him with COPD, while the 
October 2001 VA examiner diagnosed both COPD and pulmonary 
emphysema.  The Board observes that the veteran, in his 
request to reopen this claim, emphasized emphysema.  At the 
October 2001 VA examination, the examiner noted both 
diagnoses.  Neither of these conditions, however, is included 
in the list of diseases subject to presumptive service 
connection under 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e).  So, in order to grant this claim, there must be 
competent medical evidence relating either of the conditions 
to herbicide exposure.  Upon taking a history, reviewing 
current and prior diagnostic results and conducting a 
clinical evaluation, however, the VA examiner opined that 
these disorders were secondary to smoking.  As such, the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply, and the claim is 
denied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Regarding the nerve disorder, claimed by the veteran as 
peripheral neuropathy, the veteran reports exposure to Agent 
Orange during service, but the service medical records are 
negative for complaints, symptoms, treatment or diagnosis of 
a nerve disorder.  As noted, however, there is evidence of 
current disability, seen in the June 1999 statement of Dr. S. 
and in the October 2001 VA examination report.  The Board 
observes that no medical professional has reviewed the claims 
file and opined as to the etiology of any current nerve 
disability, including as to whether it is the result of 
herbicide exposure.  As such, the claim is not ready for 
review, and the Board will arrange for more development 
before rendering a decision on the merits.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for a kidney disorder, 
stomach disorder, bilateral ankle disorder, bilateral 
shoulder disorder, spastic colon, bilateral eye disorder, 
hypertension and a bilateral knee disorder, to include as 
secondary to herbicide exposure, is denied.

New and material evidence having been submitted for 
entitlement to service connection for nerve and respiratory 
disorders, the claims are reopened.

Entitlement to service connection for a respiratory disorder, 
including pulmonary emphysema, to include as secondary to 
herbicide exposure, is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

